Citation Nr: 0413482	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for eye injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral error of 
refraction.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Since the last consideration of the veteran's issues as noted 
above by the RO, the veteran has provided additional material 
in support of his claims.  There is no indication that the 
veteran has waived initial adjudication by the RO of this 
newly received evidence.  

The RO must ensure compliance with the provisions of the 
Veterans Claim Assistance Act of 2000 (VCAA) and the Veterans 
Benefits Act of 2003.  

This appeal is remanded for the following actions:

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal, considering all 
recently submitted evidence.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



		
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



